Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim status: 
                     Claims 1-26 have been cancelled and claims 27-46 are newly added. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 27-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,433,243 in view of Addepalli et al (US 2013/0301584).
Claims 1 and 6 of U.S. Patent No. 10,433,243 discloses all of the limitation of Claim 27 of the instant application except that utilizing a first radio to provide cellular communication to a client device by, at least in part, operating to establish a direct cellular communication link with the client device; determine … to utilize a second radio of the plurality of radios to communicate the provided cellular communications with an infrastructure station of a wireless wide area network. 
Addepalli disclose that utilizing a first radio to provide cellular communication to a client device by, at least in part, operating to establish a direct cellular communication link with the client device ([0061], In-vehicle mobile devices 18a-b may communicate with OBU 30 of the communication system 10 through any suitable wireless or wired communication link’, “cellular technologies”; it’s noted that OBU corresponds to the mobile access point and cellular communication is one of suitable wireless 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Addepalli in the system disclosed by U.S. Patent No. 10,433,243.  The combination is only simple substitution of first radio from WLAN to cellular and second radio from vehicle communication network radio to WWAN. These are all commonly known wireless technologies. The success of the modification can be well predicted by an ordinary skill in the art. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 42, 45-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Addepalli et al (US 2013/0301584). 
Regarding claim 42,  Addepalli teaches a Mobile Access Point (MAP) for a vehicle communication network (Fig. 1, OBU 30), the MAP comprising: 
a plurality of radios ([0061], Fig. 1, mobile devices 18a-b connected to OBU 30. OBU 30 is the MAP, see paragraphs 0044-0046, The OBU comprises WLAN and cellular network interfaces, see paragraph 0063 and 85: Embodiment of OBU 30 may have multiple wireless interfaces (e.g., WiFi Interface, 3G/4G interface, etc.”); and 

 utilize a first radio of the plurality of radios to provide cellular communications to a client device by, at least in part, operating to establish a direct cellular communication link with the client device ([0061], In-vehicle mobile devices 18a-b may communicate with OBU 30 of the communication system 10 through any suitable wireless or wired communication link’, “cellular technologies”; it’s noted that OBU corresponds to the mobile access point and cellular communication is one of suitable wireless communication link); and selectively, at least: 
utilize a second radio of the plurality of radios to communicate the provided cellular communications with an infrastructure station of a wireless wide area network (WWAN) ([0062], “wireless wide area network (WWAN)”, [0050], “road-side infrastructure device as used herein include a base station, access point, satellite, and any device capable of establishing a network connection for exchange packets between a user device or OBU and other networks such as the Internet”); and 
utilize a third radio of the plurality of radios to communicate the provided cellular communications, including data communicated over the direct cellular communication link with the client device, with an access point of a wireless local area network (WLAN) ([0062], “wireless local area network (WLAN)”; [0050], “road-side infrastructure device as used herein include a base station, access point, satellite, and any device capable of establishing a network connection for exchange packets between a user device or OBU and other networks such as the Internet”).

Regarding claim 45,  Addepalli further teaches: the at least one module is operable to provide wireless local area network (WLAN) services (WLAN) ([0062], “wireless local area network (WLAN)” to client devices while the MAP is moving ([0055], “moving vehicle”); the WWAN comprises a cellular communication network; and the at least one module is operable to provide the WLAN services by, at ([0071], Wi-Fi utilize data packets which is layer 3 encapsulation).

Regarding claim 46, Addepalli further teaches: the WWAN comprises a vehicle communication network; the at least one module is operable to communicate the provided cellular communications through the vehicle communication network by, at least in part, operating to utilize Layer 2 and/or Layer 3 encapsulation through the vehicle communication network between at least the MAP and a cellular provider ([0071], Wi-Fi utilize data packets which is layer 3 encapsulation).

Allowable Subject Matter
Claims 35-41 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	With respect to Claim 35, the prior art, either alone or in combination, fails to disclose the feature of “determine whether the client device is traveling with and/or positioned within a vehicle associated with the MAP; and determine to provide the cellular communications to the client device based, at least in part, on the determination of whether the client device is traveling with and/or positioned within the vehicle associated with the MAP”. 

Claims 36-41 are allowed for the dependency of Claim 35. 

Claims 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-272-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411